Per Curiam.
The allegation that the plaintiff was “ lawfully in the cellar of said premises ” must be considered in connection with all other allegations of the complaint, and more particularly with that which alleges that she was a tenant of the defendant. Thus viewed, the complaint, in our opinion, states a cause of action and should not have been dismissed. It follows that the judgment should be reversed and a new trial granted, with costs to the appellant to abide the event. Present — Dowling, P. J., Merrell, Martin, O’Malley and Sherman, JJ. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.